          Case 1:20-cv-06571-JGK-KHP Document 39
                                              38 Filed 04/19/21
                                                       04/16/21 Page 1 of 1




                                                                                             ANDREW CUDDY
                                                                                           MANAGING 04/19/2021
                                                                                                    A

    April 16, 2021                                                                           BENJAMIN KOPP
                                                                                           ASSOCIATE ATTORNEY
    Hon. Katharine H. Parker                                                            BKOPP@CUDDYLAWIFIRM.COM

    United States District Court                                                         DIRECTDIAL 315-207-5584

    Southern District of New York
    500 Pearl Street
    New York, New York 10007

    Re:              N.G.B., et al. v. New York City Dept. of Educ., 1:20-cv-06571-JGK-KHP

    Dear Hon. Parker:

             My office represents Plaintiff in the above action. I write jointly with Mr. Krist to make a
    first request to adjourn of the settlement conference in the above matter, currently scheduled for
    April 23, 2021 at 10:00 a.m., to either May 13, 2021, May 27, 2021, or as soon thereafter as the
    Court has availability. Further, the parties request that the written submission deadline, currently
    set for today at 5:00 p.m., be extended to the date one week prior to the settlement conference.

            The parties have been working on potential options and language to resolve issues relating
    to the Second and Third Causes of Action. While we are optimistic that such issues can be resolved
    with more time, they may also determine whether the settlement conference would be productive
    at all.

           Thank you for your consideration of this matter.

    Respectfully,

    s/ Benjamin M. Kopp
    Benjamin M. Kopp, Esq.


    cc: Brian Krist, via ECF
APPLICATION GRANTED: The settlement conference in this matter currently scheduled for Friday,
April 23, 2021 at 10:00 a.m. is hereby rescheduled to Thursday, May 20, 2021 at 10:00 a.m. Counsel is
directed to call Judge Parker’s teleconference line at the scheduled time. Please dial (866) 434-5269,
Access code: 4858267. The parties are instructed to complete the Settlement Conference Summary Report
and prepare pre-conference submissions in accordance with Judge Parker’s Individual Rules of Practice.
Pre-conference submissions must be received by the Court no later than May 13, 2021 by 5:00 p.m.




                                                                                          04/19/2021

                     5693 SOUTH STREET ROAD, NEW YORK 13021 • FAX: 1-888-282-7785
